DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on April 6 of 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Illumination System with Plurality of Motion Detectors

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	An illumination system includes a housing with tops; in the bottom portion; a light source in the housing and optically coupled to the lens; light; and motion sensingare configured to trigger the light sourcethe direction of a planar field of view from the individual motion sensing component being triggered. The system also includes an audio device for providing an audio signal when any of the motion sensing components is triggered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “battery power source” (as defined in dependent claim 6), the “lighting device configured to wirelessly connect to a control device” (as defined in dependent claim 7), and the “light emitting diode” (as defined in dependent claim 9) must be shown or the features canceled from the claims.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because element 7 is referred to as both a “top cover” (paragraph 0035, line 6) and a “lid” (paragraph 0035, line 7).  
The applicant is advised that the reference characters must be properly applied, with no single reference character being used for two different parts or for a given part and a modification of such part. See MPEP §608.01(g).

Claim Rejections - 35 USC § 112
Section (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
Claims 1-11 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Independent claim 1 defines “light control components configured to adjust at least one of intensity, warmth, color and duration of the light source”, “motion sensing components” configured to detect motion and trigger a light source to emit light “in a planar field of view from the individual motion sensing component which detected movement”, and an “audio device configured to provide an audio signal triggered by at least one motion sensing component”. However, the originally filed specification fails to provide any guidance, teaching, or even examples of the structure required to perform the claim functions. It appears that the applicant is attempting to claim functional features without disclosing, or even possessing, the structure necessary to perform as claimed.

Dependent claims 2-11 are rejected at least for their dependency on non-enabled independent claim 1, as previously detailed, as they fail to correct the cited deficiencies. 

Dependent claim 7 defines “lighting device is configured to wirelessly connect to a control device”. However, the originally filed specification fails to provide any guidance, teaching, or even examples of the structure required to perform the claim functions. It appears that the applicant is attempting to claim functional features without disclosing, or even possessing, the structure necessary to perform as claimed. 

Dependent claim 10 defines “the light source is configured to emit light using a pulse width modulation scheme”. However, the originally filed specification fails to provide any guidance, teaching, or even examples of the structure required to perform the claim functions. It appears that the applicant is attempting to claim functional features without disclosing, or even possessing, the structure necessary to perform as claimed.
 
Section (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is rejected is indefinite as it is not clear if the recitation “one or more of the intensity, warmth, color, and duration of the light source” requires the claimed device to include at least one of each of intensity, warmth, color and duration, or simply at least one of either intensity, warmth, color or duration.  The applicant is advised that, the use of the phrase “at least one of… and…”, or “one or more of… and…”, defines a conjunctive list requiring at least one of each of the listed element; “at least one of… or…”, or “one or more of… or…”, must be used when the intended requirement is to define a structure having at least just one of the cited elements. See Superguide Corp. v DirecTV Enters., Inc., 358 F.3d 870 (69 UPQ2d 1865) (fed. Cir. 2004).  The applicant is further advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 1 as defining light control components configured to adjust “one or more of intensity, warmth, color, or duration of the light source”. 

Dependent claims 2-11 are rejected at least for their dependency on indefinite independent claim 1, as previously detailed. 

Dependent claim 3 is further indefinite as it recites a narrow limitation (i.e. “rotary potentiometer”) that falls within a broader limitation (i.e. “potentiometer”) in the same claim. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower limitation or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 3 as attempting to define the “light control components” as simply being potentiometers.

Dependent claim 11 is further indefinite as the meaning of the recitation “configured trigger the light source to emit light through the diffusing lens from more than one of the plurality of motion sensing components”. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 11 as attempting to define the “motion sensing components” as configured trigger the light source to emit light through the diffusing lens when any of the plurality of motion sensing components detects motion.

Section (d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claim 10 defines the “light source is configured to emit light using a pulse width modulation scheme” without further defining any additional structural elements or features enacting the recited scheme. The light source previously defined in independent claim 1 (from which claim 10 directly depends) is inherently configured to be control according to any of a plurality of control schemes, such control depending on the nature and operation of the driver circuits electrically connected to the light source. The invention defined by dependent claim 10 appears to be substantially identical, in structure, function and capabilities, to that previously defined by independent claim 1.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.
CLAIM 1.	A light emitting device, comprising: 
a circular housing comprising a top portion, side walls, and a bottom portion comprising a light diffusing lens; 
a light source located within the circular housing; 
light control components located along the side walls of the circular housing, the light control components configured to adjust one or more of the intensity, warmth, color, [[and]]or duration of the light source; 
a plurality of motion sensing components disposed along a side wall of the circular housing, the motion sensing components configured to collectively detect motion within a 360-degree planar field of view of the light emitting device, and to trigger the light source to emit light through the light diffusing lens in a planar field of view from the individual motion sensing component which detected the movement; and 
an audio device within the circular housing, the audio device configured to provide an audio signal triggered by at least one of the motion sensing components. 
 
CLAIM 2.	The light emitting device of claim 1, wherein the plurality of motion sensing components comprises at least 3 motion sensing components and wherein the components are equidistantly spaced around the side wall. 
 
CLAIM 3.	The light emitting device of claim 1, wherein the light control components comprises 
 
CLAIM 4.	The light emitting device of claim 1, wherein the bottom portion is transparent. 
 
CLAIM 5.	The light emitting device of claim 1, wherein the height of the side wall is less than approximately 2 inches. 
 
CLAIM 6.	The light emitting device of claim 1, further comprising a battery power source located within the circular housing. 
 
CLAIM 7.	The light emitting device of claim 1, wherein the light emitting device is configured to wirelessly connect to a control device. 
 
CLAIM 8.	The light emitting device of claim 1, further comprising a mute switch located along the side wall, wherein the mute switch is configured to turn on or turn off the audio signal. 
 
CLAIM 9.	The light emitting device of claim 1, wherein the light source comprises a light emitting diode (LED). 
 
CLAIM 10.	The light emitting device of claim 1, further comprising a control circuitprovide a pulse width modulation signal to activate the light source
 
CLAIM 11.	The light emitting device of claim 1, wherein the plurality of motion sensing components are configured trigger the light source to emit light through the diffusing lens any one of the plurality of motion sensing components is triggered.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over STOLTE et al. (U.S. Pat. 10,330,279) in view of YEN (U.S. Pat. 7,588,349) and CONWAY et al. (U.S. Pat. 6,149,283).

Regarding independent claim 1, as best understood, STOLTE et al. discloses a light emitting device 10 (as seen in Figure 1) including a circular housing 12 (as seen in Figure 1) having a top portion 26 (as seen in Figure 1), side walls 24 (as seen in Figure 1) and a bottom portion 15 (as seen in Figure 1) including a light diffusing lens 15 (see lines 27 and 28 of column 3); a light source 20 (as seen in Figure 1) located within the circular housing 12 (as seen in Figure 1); a motion sensing component 88 (as seen in Figure 3A) located in the circular housing 12 (as seen in Figure 3A) and configured to trigger the light source 20 to emit light through the light diffusing lens 15 in a planar field of view from the individual motion sensing component 88 (see lines 33-43 of column 6); and light control components 16 (as seen in Figure 3A) configured to adjust one or more of the intensity, warmth, color, or duration of the light source 20 (see lines 33-43 of column 6).
STOLTE et al. fails to explicitly disclose the light control components being located along the side walls of the circular housing 12; the motion sensing component 88 being a plurality of motion sensing components disposed along a side wall of the circular housing 12, the motion sensing components configured to collectively detect motion within a 360 degree planar field of view of the light emitting device 20; and an audio device within the circular housing 12, the audio device configured to provide an audio signal triggered by at least one motion sensing component 88. 
However, YEN discloses a light emitting device (as seen in Figure 4) including a circular housing 1 (as seen in Figure 4) having a top portion (top portion of element 1, as seen in Figure 4), a sidewall (sidewall of element 1, as seen in Figure 4), and a bottom portion (bottom portion of element 1, as seen in Figure 4); a light source 27 (as seen in Figure 4) located within the housing 1 (as seen in Figure 4); a plurality of motion sensing components 26 (as seen in Figure 4) disposed along the side wall of the housing 1 (as seen in Figure 4), the motion sensing components 26 configured to collectively detect motion within a 360 degree planar field of view of the light emitting device (see lines 7-15 of column 3) and to trigger the light source 27 to emit light in a planar field of view from the individual motion sensing component 26 which detected the movement (see lines 23-26 of column 4); and an audio device 241 (as seen in Figure 3) configured to provide an audio signal triggered by at least one motion sensing component 27 (see lines 29-44 of column 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art plurality of motion sensing components 26 and audio device 241 of YEN with the patented light emitting device 10 of STOLTE et al., according to the known methods taught by YEN, to yield the predictable result of enabling the light emitting device 10 to detect movement 360-degrees around the device and provide an audio signal when such motion is detected (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).
Regarding light control components being located along the side walls of the circular housing, CONWAY et al. discloses an illumination device 10 (as seen in Figure 1) including a circular housing 11 (as seen in Figure 1) having a sidewall (sidewall of element 11, as seen in Figure 1); a light source 19 (as seen in Figure 1) located within the housing 11 (as seen in Figure 1); light control components 62/64 (as seen in Figure 5) located along the sidewall of the circular housing 11 (as seen in Figure 5), the light control components 62/64 (as seen in Figure 5) configured to adjust one or more of intensity (element 64, as seen in Figure 1), warmth (element 62, as seen in Figure 1), color (element 62, as seen in Figure 1), and duration of the light source.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art light control components 62/64 of CONWAY et al. with the light emitting device 10 of STOLTE et al. (as previously modified by YEN), according to the known methods taught by CONWAY et al., to yield the predictable result of enabling a user of the light emitting device 10 to manually adjust the intensity, warmth, or color of the emitted light (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 2, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), with YEN further disclosing the plurality of motion sensing components 26 including at least 3 motion sensing components 261/262/263/264 equidistantly spaced around the side wall (see lines 7-15 of column 3). 

Regarding dependent claim 3, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), with CONWAY et al. further disclosing the light control components 62/64 being an electrical component selected from the group consisting of a potentiometer and rotary potentiometer (see lines 5-12 of column 5). 

Regarding dependent claim 4, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), with STOLTE et al. further disclosing the bottom portion 15 is transparent (as seen in Figure 4). 

Regarding dependent claim 5, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), except the side wall comprises a height of less than approximately 2 inches. 
However, it has been long held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to shape the light emitting device 10 of STOLTE et al. (as previously modified by YEN and CONWAY et al.) to have a sidewall with a height of less than approximately 2 inches, as necessitated by the specific spatial requirements of a given application.

Regarding dependent claim 6, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), with YEN further disclosing a battery power source (see lines 46-48 of column 2) located within the circular housing (see lines 48-50 of column 2, as seen in Figure 2B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art battery power source of YEN with the light emitting device 10 of STOLTE et al. (as previously modified by YEN and CONWAY et al.), according to known methods further taught by YEN, to yield the predictable result of enabling light emitting device 10 to be operated without connection to an external power source (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 7, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), with STOLTE et al. further disclosing the light emitting device 10 is configured to wirelessly connect to a control device (see lines 64-67 of column 8). 

Regarding dependent claim 8, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), except explicitly disclosing a mute switch located along the side wall, wherein the mute switch is configured to turn on or turn off the audio signal. 
However, the examiner takes Official Notice of the use and advantages of mute switches, specifically used in combination with audio devices, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known mute switch for the audio device 241 in the patented the light emitting device 10 of STOLTE et al. (as previously modified by YEN and CONWAY et al.), to obtain the predictable result of enabling the audio device 241 to be manually muted by a user. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 9, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), with STOLTE et al. further disclosing the light source 20 includes a light emitting diode (LED) (see line 33 of column 3). 

Regarding dependent claim 10, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), except explicitly disclosing the light source is configured to emit light using a pulse width modulation scheme. 
However, the examiner takes Official Notice of the use and advantages of PWM schemes, specifically for controlling light sources, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply use a known PWM scheme to control the light sources 20 in the light emitting device 10 of STOLTE et al. (as previously modified by YEN and CONWAY et al.), to obtain the predictable result of enabling the light sources to be remotely controlled. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 11, as best understood, STOLTE et al. individually disclose, or at least suggest when combined with YEN and CONWAY et al., all the limitations of the claim (as previously detailed), with STOLTE et al. further disclosing the motion sensing component 88 is configured trigger the light source 20 to emit light through the diffusing lens 15 from more than one of the plurality of motion sensing component 88 (as evidenced by Figure 1).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naqvi (U.S. Pat. 6,948,831), Coushaine (U.S. Pat. App. Pub. 2006/0250789), Chien (U.S. Pat. 7,618,150), Chen (U.S. Pat. App. Pub. 2011/0292643), Horn (U.S. Pat. 8,104,928), Zaderel (U.S. Pat. App. Pub. 2012/0293997), Chen (U.S. Pat. App. Pub. 2015/0243143), Chien (U.S. Pat. App. Pub. 2017/0363276), Chien (U.S. Pat. 10,264,170), and Shaffer et al. (U.S. Pat. 10,773,778) disclose illumination devices including at least one light emitting diode (LED) provided within a circular housing, some further including motion sensors for automatically activating the LED.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875